DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160246227 (herein Ishimori).
Regarding claim 1, Ishimori teaches A device (fixing device 107, [0033], Fig. 1) comprising: 
a rotator having a rotation axis (pressure roller 10, [0039]); 
a belt (fixing belt 5, [0039]); 
a nip forming member including an upstream pad and a downstream pad located downstream of the upstream pad in a moving direction of the belt (pressure pad 7, [0039], fixing roller 6, [0039]), the upstream pad being surrounded by the belt and configured to, with the rotator, pinch the belt to form an upstream nip, the upstream pad including a first facing surface that faces the rotator (pressure pad 7, [0039], Fig. 2), the downstream pad being surrounded by the belt and configured to, with the rotator, pinch the belt to form a downstream nip, the downstream pad including a second facing surface that faces the rotator (fixing roller 6, [0039], Fig. 2); 
an urging member configured to urge one of the rotator and the nip forming member towards the other in a particular direction perpendicular to each of the rotation axis and the moving direction (spring 11B, [0045], Fig. 2); 
an upstream guide including an upstream guide surface configured to guide an inner peripheral surface of the belt (guide roller 9, [0048]); and 
a downstream guide including a downstream guide surface configured to guide the inner peripheral surface of the belt (guide member 4, [0046]), 
wherein an upstream edge of the second facing surface in the moving direction is located farther from the rotation axis, in the particular direction, than a downstream edge of the first facing surface in the moving direction in a state where the upstream nip and the downstream nip are not formed (Fig. 15 and [0092]-[0095] teach stand-by more where nip portion N is not formed, and where an upstream edge of surface of roller 6 is further from axis of roller 10, when compared to a downstream edge of surface of pressure pad 7).
Regarding claim 2, Ishimori teaches wherein the upstream nip is formed by a part of the upstream pad that includes the downstream edge of the first facing surface and does not include an upstream edge of the first facing surface (Fig. 13 and [0088] teaches special print mode where nip N is formed only of pressure pad 7 and not the upstream edge of pad 7).
Regarding claim 3, Ishimori teaches wherein the downstream nip is formed by a part of the downstream pad that includes the upstream edge of the second facing surface and does not include a downstream edge of the second facing surface (Fig. 11 and [0084]-[0087] teach normal print mode where roller 6 forms part of nip N and does not use a portion of roller 6 downstream of nip N).
Regarding claim 4, Ishimori teaches wherein the device further comprises a holder configured to hold each of the upstream pad and the downstream pad (support member 3, [0043], and side plate 20, [0050], Fig. 6, correspond to holder of the present invention).
Regarding claim 5, Ishimori teaches wherein the holder includes an upstream support surface configured to support the upstream pad and a downstream support surface configured to support the downstream pad, and wherein the upstream support surface and the downstream support surface are at the same positions in the particular direction (support member 3, [0043], and side plate 20, [0050], Fig. 6, correspond to holder of the present invention; Fig. 6 teaches positions of plate 20 and support member 3 that correspond to the same positions in the corresponding direction).
Regarding claim 7, Ishimori teaches wherein each of the upstream pad and the downstream pad has a rectangular shape when viewed from a direction of the rotation axis in a state where the upstream nip and the downstream nip are not formed (Fig. 6 and Fig. 15 teach shape of pad 7 and roller 6, which would be rectangular when viewed from axis of roller 10).
Regarding claim 8, Ishimori teaches wherein the downstream pad is spaced from the upstream pad in the moving direction (Fig. 15 teaches corresponding space between pad 7 and roller 6).
Regarding claim 10, Ishimori teaches A device (fixing device 107, [0033], Fig. 1) comprising: 
a rotator having a rotation axis (pressure roller 10, [0039]); 
a belt (fixing belt 5, [0039]); 
a nip forming member including an upstream pad and a downstream pad located downstream of the upstream pad in a moving direction of the belt (pressure pad 7, [0039], fixing roller 6, [0039]), the upstream pad being surrounded by the belt and configured to, with the rotator, pinch the belt to form an upstream nip, the upstream pad including a first facing surface that faces the rotator (pressure pad 7, [0039], Fig. 2), the downstream pad being surrounded by the belt and configured to, with the rotator, pinch the belt to form a downstream nip, the downstream pad including a second facing surface that faces the rotator (fixing roller 6, [0039], Fig. 2); 
an urging member configured to urge one of the rotator and the nip forming member towards the other in a particular direction perpendicular to each of the rotation axis and the moving direction (spring 11B, [0045], Fig. 2); 
an upstream guide including an upstream guide surface configured to guide an inner peripheral surface of the belt (guide roller 9, [0048]); and 
a downstream guide including a downstream guide surface configured to guide the inner peripheral surface of the belt (guide member 4, [0046]), 
wherein the upstream nip is formed by a part of the upstream pad that includes a downstream edge of the first facing surface (Fig. 11 and [0084]-[0087] teach a normal special print mode where part of nip N is formed with pressure pad 7 and not the upstream edge of pad 7), and 
wherein the downstream nip is formed by a part of the downstream pad that includes an upstream edge of the second facing surface and does not include a downstream edge of the second facing surface (Fig. 11 and [0084]-[0087] teach a normal print mode where roller 6 forms part of nip N and does not use a portion of roller 6 downstream of nip N).
Regarding claim 11, Ishimori teaches wherein the device further comprises a holder configured to hold each of the upstream pad and the downstream pad (support member 3, [0043], and side plate 20, [0050], Fig. 6, correspond to holder of the present invention).
Regarding claim 12, Ishimori teaches wherein the holder includes an upstream support surface configured to support the upstream pad and a downstream support surface configured to support the downstream pad, and wherein the upstream support surface and the downstream support surface are at the same positions in the particular direction (support member 3, [0043], and side plate 20, [0050], Fig. 6, correspond to holder of the present invention; Fig. 6 teaches positions of plate 20 and support member 3 that correspond to the same positions in the corresponding direction).
Regarding claim 14, Ishimori teaches wherein each of the upstream pad and the downstream pad has a rectangular shape when viewed from a direction of the rotation axis in a state where the upstream nip and the downstream nip are not formed (Fig. 6 and Fig. 15 teach shape of pad 7 and roller 6, which would be rectangular when viewed from axis of roller 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimori as applied to claims 1 and 10 above, and further in view of US 20080205924 (herein Fujimoto).
Regarding claim 6 and 13, Ishimori does not teach, “wherein the downstream pad has a higher hardness than the upstream pad.” However, Fujimoto teaches “first pressurizing member 4 has hardness smaller than hardness of the second pressurizing member 5” ([0042]) where upstream member 4 corresponds to upstream pad and downstream member 5 corresponds to downstream pad. It would be obvious to one of ordinary skill in the art to simply substitute materials having corresponding hardness properties of members 4 and 5 of Fujimoto into pad 7 and roller 6 of Ishimori, respectively, because this substitution would provide predictable results to create an upstream and downstream nip having a desired pressure, respectively, in an image forming apparatus. The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claims 17-22 are allowed.
Regarding claim 17 and dependents thereof, the prior art does not teach, “a middle nip in which the upstream pad and the downstream pad are configured not to pinch the belt, a width of the middle nip being less than a width of the upstream nip, the width of the middle nip being greater than a width of the downstream nip.” Ishimori and Fujimoto both teach some equivalent limitations of the present invention including an upstream nip-forming part and a downstream nip-forming part (see rejections for claims 1 and 6 above). Ishimori (see Fig. 11) and Fujimoto (see Fig. 3) both teach an equivalent middle nip, but the specific widths of the nip claimed in the present invention are not taught by the middle nips see in Fig. 11 of Ishimori or Fig. 3 of Fujimoto.
Claims 9, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claims 9 and 16, the prior art does not teach, “wherein the device further comprises an upstream wall and a downstream wall, wherein the upstream wall is located between the upstream pad and the upstream guide, and contacts an upstream end of the upstream pad, and wherein the downstream wall is located between the downstream pad and the downstream guide, and contacts a downstream end of the downstream pad.” Ishimori teaches equivalent pads and guides (see rejection of claim 1 above) but there is no corresponding wall between the respective upstream pad and guide or between the respective downstream pad and guide. Fujimoto teaches pads 4 and 5, and guides (see unnumbered portions above and below sheet 3 and inside belt 2 in Fig. 3). Sheet 3 may correspond to upstream wall and downstream wall of the present invention because it is located between corresponding guides and pads. However, it would not be obvious to one of ordinary skill in the art to incorporate sheet 3 into Ishimori because the roller 6 of Ishimori would not function if a sheet 3 were between it and the belt.
Regarding claim 15, the prior art does not teach, “wherein a width of the upstream pad in the moving direction is greater than a width of the downstream pad in the moving direction.” Ishimori (see Fig. 11, pad 7 and roller 6) and Fujimoto (see Fig. 3, pads 4 and 5) both teach equivalent pads, but the specific widths claimed in the present invention are not taught by Ishimori or Fujimoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852